Citation Nr: 0801806	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  03-03 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for chloracne.

2.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to February 
1971, including a tour in Vietnam, for which he received 
numerous awards and medals such as the Silver Star.

This case initially came before the Board of Veterans' 
Appeals (Board) from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  In May 2002, the RO granted service connection 
for PTSD and assigned a 30 percent rating.  In October 2002, 
the RO granted service connection for chloracne and assigned 
a noncompensable (zero percent) rating.  After considering 
additional evidence, a local Decision Review Officer (DRO) in 
a November 2002 decision, increased this rating to 10 
percent.  The veteran appealed for higher initial ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(indicating that when the veteran timely appeals an initial 
rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective 
date of his award when his disability may have been more 
severe than at others).

In an October 2004 decision, the Board affirmed the RO's 
decision and continued the 10 percent rating for the 
chloracne and 30 percent rating for the PTSD.  The veteran 
appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (Court).  In an April 2007 memorandum 
decision, the Court vacated the Board's decision with respect 
to both claims and remanded the case for further development 
and readjudication in compliance with directives specified.

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.




REMAND

The Court provided two reasons for vacating the Board's 
decision concerning the claim for an initial rating higher 
than 10 percent for chloracne.  

First, the Court noted that outstanding VA treatment records 
may exist pertaining to the veteran's chloracne.  In a 
September 1992 letter, he indicated that his skin condition 
had been treated at the VA Medical Center (VAMC) in West 
Harford at various times throughout 1983.  Since these 
records have not been obtained, the Court pointed out that VA 
should attempt to obtain these records and associate them 
with the claims file for consideration.  See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

Second, since the veteran has alleged that his chloracne has 
worsened since his last VA examination in September 2002, the 
Court held that he needs to be reexamined - preferably 
during an active stage of the condition.  See Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994) (requiring adequate tinea 
pedis examination during active stage of the disorder); see 
also, 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA 
has an affirmative duty to obtain an examination of the 
claimant at Department health-care facilities if the evidence 
of record does not contain adequate evidence to decide a 
claim).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the Court determined the Board should have ordered 
contemporaneous examination of veteran because a 23-month old 
exam was too remote in time to adequately support the 
decision in an appeal for an increased rating).  See, too, 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) 
and Green v. Derwinski, 1 Vet. App. 121 (1991).

Turning to the claim for an initial rating higher than 30 
percent for PTSD, the Court held that the veteran was not 
provided proper notice under the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West Supp. 
2005) and 38 C.F.R. § 3.159(b) (2007).  Since the October 
2004 Board decision, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service-connection 
claim, including the downstream disability rating and 
effective date elements.  Here, the veteran was provided 
notice of the type of information and evidence needed to 
substantiate his initial, underlying service-connection claim 
for PTSD.  However, because the Dingess/Hartman case had not 
yet been decided, he was not provided notice of the type of 
evidence necessary to establish a higher initial rating or an 
effective date in the event his service-connected claim was 
eventually granted (which it was).  Therefore, the RO (AMC) 
needs to send a supplemental VCAA letter addressing these 
additional downstream issues.  See, too, Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).

Lastly, although not addressed by the Court, the Board finds 
that the veteran should be afforded an additional psychiatric 
examination to assess the current severity of his PTSD, 
particularly in light of the wide-range variance in his 
Global Assessment of Functioning (GAF) scores.  See Caffrey, 
supra.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes an 
explanation of the information or 
evidence needed to establish higher 
initial disability ratings and downstream 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.  Contact the West Hartford VAMC and 
obtain all outstanding records of 
treatment pertaining to the veteran's 
skin condition in 1983.  If these 
requested records are unavailable, or the 
search for them otherwise yields negative 
results, this must be documented in the 
claims file and the veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2).

3.  Schedule the veteran for a VA 
dermatology examination to assess the 
current severity of his skin disorder 
(chloracne) - preferably during an 
active stage of the disease.  Ask the 
examiner to provide specific findings as 
to the percentage of the veteran's entire 
body affected by the disorder, as well as 
the percentage of the exposed areas of 
his body.  The examiner must also 
indicate whether treatment of the 
veteran's skin disorder has included 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than 6 weeks during the 
past 12-months, or other period, or 
whether only topical agents have been 
used or prescribed.  It is imperative 
that the claims file be made available to 
the examiner for review of the veteran's 
pertinent medical and other history, 
including a complete copy of this remand.

4.  Also schedule the veteran for another 
VA psychiatric examination to ascertain 
the current severity and manifestations 
of his PTSD under the applicable rating 
criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  Conduct all 
testing and evaluation needed to make 
this determination.  The claims file must 
be made available to the examiner for a 
review of the veteran's pertinent medical 
history.  The examiner should be provided 
a full copy of this remand, and he or she 
is asked to indicate that he or she has 
reviewed the claims file.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to any other condition 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.

Assign an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.  
This includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD - 
including the impact it has on his 
ability to work.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.

5.  Then readjudicate the claims in light 
of the additional evidence.  If either 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with an order of the Court.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



